 1
 2
 3
 4                                                              ~ -------+--.
 5                                                                                  FILED
 6
 7                           UNITED STATES DISTRICT COURT
                                                                               I MAR - 62020
                                                                          . CLERK JS o,,r.tt,~r,il;u•n
                                                                                                         I
                                                                          SOUTHEfl.", c,s-~ltC'!' OF ,IVtFOHN t~

 8                          SOUTHERN DISTRICT OF CALIFORNIA: BY                                    I    DEPU y


 9

10    JOSHUA SIEGEL,                                  Case No.: 18-cv-2493-WQH-BGS
11                                      Petitioner,
                                                      ORDER
12   V.

13   ROBERT NEUSCHMID;
     XAVIER BECERRA, The
14
     Attorney General of the State of
15   California,
16                                 Respondents.
17   HAYES, Judge:
18         The matters before the Court are the Motion to Dismiss the Petition for Writ of .
19   Habeas Corpus as Untimely filed by Respondent Robert Neuschmid (ECF No. 6) and the
20   Report and Recommendation issued by the Magistrate Judge (ECF No. 9) recommending
21   that the Court grant Respondent's Motion to Dismiss.
22         The duties of the district court in connection with a report and recommendation of a
23   magistrate judge are set forth in Rule 72(b) of the Federal Rules of Civil Procedure and 28
24   U.S.C. § 636(b). The district judge must "make a de novo determination of those portions
25   of the report ... to which objection is made," and "may accept, reject, or modify, in whole
26   or in part, the findings or recommendations made by the magistrate." 28 U.S.C. §
27   636(b )(1 ). The district court need not review de novo those portions of a report and
28   recommendation to which neither party objects. See Wangv. Masaitis, 416 F.3d 992, 1000


                                                                                 l 8-cv-2493-WQH-BGS
           1
                n. 13 (9th Cir. 2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
           2
                (en bane) ("Neither the Constitution nor the [Magistrates Act] requires a district judge to
           3    review, de novo, findings and recommendations that the parties themselves accept as
i.         4    correct.").- ·-
           5
                      No party has filed an objection to the Report and Recommendation. The Court has
           6    reviewed the Report and Recommendation, the record, and the submissions of the parties.
           7,
                      IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 9) is
           8'
                adopted in its entirety. Respondent's Motion to Dismiss (ECF No. 6) is granted. The
          9     Petition for Writ of Habeas Corpus is dismissed.
      10
      11        DATED:
      12                                                     WILLIAM Q. HAY
      13                                                     United States Distr· Judge

      14
      15
      16
      17
      18
      19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                         2

                                                                                      l 8-cv-2493-WQH-BGS
